On March 8, 1995, it was the judgment of the Court that the defendant serve a term of ten (10) years at the Montana State Prison. It is also recommended that the defendant be considered for placement at the Swan River Boot Camp. The defendant must complete the Chemical Dependency Treatment and Criminal Thinking Errors programs available at the Montana State Prison and follow all resulting recommendations to the satisfaction of his supervising officers and treatment providers before he may be considered eligible for parole. Should the defendant be granted parole, he must comply with all requirements imposed by this Court’s March 24,1993, judgment as conditions of his release and supervision. The defendant is to be given credit for two hundred forty-one (241) days served in the Flathead County Detention Center pending final disposition in this matter. Given his numerous violations of the conditions of his probation, the defendant is not to be given credit for time otherwise served on probation.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Robert Boyd, Alternate Member.
The Sentence Review Board wishes to thank Dennis Peterson for representing himself in this matter.